                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

JOHN R. WALSH, III,                             :

          Plaintiff,                            :
                                                    CIVIL ACTION NO. 3:19-0905
                       v.                       :
                                                        (JUDGE MANNION)
LACKAWANNA COUNTY COURT                         :
OF COMMON PLEAS, et al.,
                                                :
          Defendants

                                            ORDER

          For the reasons set forth in the memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

          (1)          The plaintiff’s motion for leave to proceed in forma pauperis,

                       (Doc. 2), is GRANTED;

          (2)          the plaintiff’s “Emergency Motion For Injunction,” (Doc. 1), is

                       DENIED; and

          (3)          the entire case, (Doc. 1), is DISMISSED.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Dated: May 30, 2019
19-0905-01-ORDER.wpd
